An unpublis 5- order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

LAVONNE A. KOLENDER, No. 68217
Appellant,
vs.

DENNIS KOLENDER,
ﬁes ondent,

   
  

   

HLE

JUL 2 7 2015

TRACiE K. {.IND—M l
CLERK as; sneeze? SSURT

BY

 

DEFUTV CLERK

ORDER DI SMIS SING APPEAL

This appeal was deeketed in this court on June 16, 2015,
‘ Witheut payment of the requieite filing fee. On that same day a notice was
' ieeuecl directing appellant ta pay the ﬁling fee within ten days. The netice
further advised that failure to pay the ﬁling fee Within ten days would
result in the-dismissal of this appeal; To date, appellant has not paid the
ﬁling fee or otherwise responded to this court’s notiee‘ Accordingly, cause

 appearing, this appeal is dismissed‘
It is so ORDERED.

CLERK OF THE SUPREME CGURT
TRACIE K. LINDEMAN

BY: WE

cc: Hon. Linda Marquis, District Judge, Family Court Division

Lavonne A. Kolender

Dale E. Haley
Eighth District Court Clerk

Supneme COUHT'
0F
Havana

CLERK’S GRDEB »

new:  l5” 229935“; EH